Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT

                                      No. 04-14-00547-CV

                            IN THE INTEREST OF T.S.P., a Child

                     From the County Court at Law, Medina County, Texas
                               Trial Court No. 07-06-4710-CCL
                          Honorable Vivian Torres, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, we REVERSE the portions of the trial
court’s judgment granting judgment for appellee Marsalie Zinsmeyer and against appellant Tad
Dana Perry for (1) child support arrearages in the amount of $4,564.26 and (2) medical support
arrearages in the amount of $5,602.74, and we REMAND the cause to the trial court for further
proceedings consistent with this opinion. Additionally, we VACATE the portion of the trial
court’s judgment ordering appellant Tad Dana Perry to pay a $2,500 civil contempt fine to appellee
Marsalie Zinsmeyer based on the August 20, 2013 order.

       SIGNED August 26, 2015.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice